In a negligence action to recover damages for personal injuries, etc., two physicians (who are nonparties to the action) appeal from an order of the Supreme Court, Kings County, entered November 23, 1965, which inter alia authorized settlement of the infant plaintiff’s action. Appeal dismissed, with $10 costs and disbursements to plaintiffs. Upon plaintiffs’ application for entry of a compromise order herein, the court below at a Pretrial Term struck out proposed decretal provisions for the payment of medical fees allegedly owing to the appellants who were not parties to the action and over ivhom the court had no jurisdiction. In our opinion, notwithstanding the court’s opinion concerning the reason for its deletion of the proposed ordering paragraphs, appellants are not aggrieved persons entitled to appeal from the order (CPLR 5511; cf., Reardon v. Spagna, 284 App. Div. 975; see 8 Carmody-Wait, New York Practice, p. 525). Ughetta, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur. [48 Misc 2d 717.]